Citation Nr: 0100929	
Decision Date: 01/12/01    Archive Date: 01/17/01

DOCKET NO.  94-97 526	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	John Stevens Berry, attorney-
at-law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The veteran served on active duty from December 1955 to 
December 1957.

This appeal initially arose from an August 1994 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office in Denver, Colorado (RO), which reopened and denied a 
claim for service connection for low back disability.  In a 
decision dated in October 1997, the Board of Veterans' 
Appeals (Board) denied service connection for low back 
disability.  The veteran appealed that determination to the 
United States Court of Appeals for Veterans Claims (Court).  

In a decision dated in March 1999, the Court vacated and 
remanded the Board's October 1997 decision.  The Court noted 
that the October 1997 Board decision failed to explicitly 
determine whether new and material evidence had been 
submitted to reopen the claim.  The Court stated that it 
deferred to the Board's implicit determination that new and 
material evidence had been submitted.  The Court also found 
that the veteran's claim was well-grounded.  A copy of the 
Court's decision has been incorporated into the veteran's 
claims folder.

While the March 1999 Court decision deferred to the Board's 
October 1997 implicit finding that new and material evidence 
had been submitted to reopen the claim, the October 1997 
Board decision was vacated by the Court and as such no longer 
exists.  The Board therefore adjudicated the initial issue of 
new and material evidence in the first instance, because it 
determined the Board's jurisdiction to reach the underlying 
claim and to adjudicate the claim de novo.  See Barnett v. 
Brown, 83 F.3d 1380, 1383 (Fed.Cir. 196), aff'g 8 Vet. App. 1 
(1995).  In a decision dated in February 2000, the Board held 
that the veteran had submitted new and material evidence to 
reopen his claim for service connection for a low back 
disability.  The Board then proceeded to deny service 
connection for a low back disability on the merits. 

In May 2000, the parties submitted a Joint Motion For Remand 
And To Stay Further Proceedings.  The parties requested that 
the Court vacate the February 2000 Board decision, with 
regard to its denial of the veteran's claim for service 
connection for a low back disability.  The parties contended 
that on remand, the Board should address what evidence, if 
any, is against the veteran's claim, while noting that it may 
not rely on the absence of medical evidence to deny the 
veteran's claim.  

In an order dated in May 2000, the Court granted the joint 
motion, and vacated and remanded the February 2000 Board 
decision.  A copy of the Court's decision has been 
incorporated into the veteran's claims folder.


REMAND

At an October 1994 personal hearing, the veteran testified 
that he injured his back in September 1957 while on active 
duty when riding in a three-quarter ton truck.  He stated the 
truck flipped over, and a 4.2 inch mortar hit his back.  He 
said that he was taken to a local military dispensary in 
Hoenfels, Germany, then sent to a military hospital in 
Berlin.  The veteran indicated that treatment consisted of 
heat lamps, physical therapy, and massages.  He reported he 
was then put on 60 day light duty, and returned to the 
dispensary for weekly physical therapy.  The veteran also 
testified that he did not seek post-service medical treatment 
for his back until 1978.  At that point he went to the 
Phoenix VA medical center (VAMC), where he continued to go 
through 1986.  

The veteran's service personnel records show that he was 
hospitalized at a U.S. Army hospital in Berlin for several 
days in August 1957, and for 5 days from late September to 
early October 1957, for undisclosed illness.

The report of a May 1978 VA radiographic examination provides 
a history of a back injury in 1957, and notes current 
complaints of pain in the lower back with limitation of 
movements.  The final impression was lumbar spondylosis, 
mild, no other significant abnormalities.  The report of a 
September 1993 VA examination provides a history of back 
injury in Germany matching that provided elsewhere by the 
veteran.  The veteran complained of intermittent pain since 
service, which had 

become constant in the past few years.  Physical examination, 
which included x-rays, resulted in a diagnosis of 
degenerative disk disease at L-5, S-1.

Turning to private medical records, the report of a June 1986 
general medical evaluation by a Dr. Maresca notes current 
back pain, and a history of back injury at age 18.  The 
report notes that a VA hospital in Phoenix had x-ray reports 
from four years earlier documenting some disease.  It was 
noted that on current examination, straight leg raising 
resulted in no pain.  The pertinent assessment was 
"Lumbosacral dysfunction Service Connected" (underlining in 
original).  The report included a recommendation that VA 
records regarding the veteran's back be obtained.  

In addition, treatment notes from the Memorial Family Health 
Center, dated in December 1991 and January 1992, reflect 
current back pain, and a history of an injury in the service.  
A June 1992 report by Christopher S. Mow, M.D., reflects that 
the veteran described a back injury 25 years earlier while in 
the service.  Physical examination led to an impression of 
mechanical lumbar low back pain with possibly early spinal 
stenosis.  An undated SSA Form 1151 Medical Assessment of 
Ability to Do Work-Related Activities (Physical) provides 
that the veteran's ability to lift and carry was impaired by 
painful, limited motion of the back and elbows.  Reports 
dated in July 1995 and July 1996 by Solomon Villalon, M.D., 
state that the veteran was hospitalized in 1957 for a back 
injury, and currently had chronic low back pain.

To the extent that the private post-service medical records 
provide a history of a 1957 in-service injury or assert a 
nexus between such an injury and the veteran's current low 
back disability, they do so based only on the veteran's own 
statements and are accordingly of little probative value.  
See Reonal v. Brown, 5 Vet. App. 458, 460-461 (1993); Elkins 
v. Brown, 5 Vet. App. 474 (1993).  Accordingly, the Board 
finds that an additional VA examination, including a review 
of the entire medical evidence of record and addressing the 
etiology of the veteran's current low back disability, would 
be helpful for the proper adjudication of this claim.  


In addition, the Board observes that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000).  Among other things, this law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of the Department of Veterans Affairs (VA) 
with respect to the duty to assist, and supercedes the 
decision of the United States Court of Appeals for Veterans 
Claims in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order), which had held that VA cannot 
assist in the development of a claim that is not well 
grounded.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the Veterans 
Claims Assistance Act of 2000, or filed before the date of 
enactment and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, ___ (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VA regional office (RO) has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, for these reasons, a remand is required.  

Accordingly, this case is REMANDED for the following:


1.  The RO should schedule the veteran for 
a VA examination by an appropriate 
specialist to determine the nature, 
extent, and etiology of the veteran's low 
back disability.  All indicated tests must 
be conducted.  The claims file must be 
made available to and reviewed by the 
examiner prior to the requested studies.  
The examiner should specifically address 
whether it is at least as likely as not 
that any current diagnoses and findings 
pertinent to the veteran's low back 
disability are related to the veteran's 
service, or to the veteran's 
hospitalization at a U.S. Army hospital in 
Berlin for several days in August 1957, 
and for 5 days from late September to 
early October 1957.  A complete rationale 
for all opinions expressed should be 
given.

2.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance that 
is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  

3.  Thereafter, in light of the evidence 
obtained pursuant to the requested 
development, the RO should readjudicate 
the veteran's claim for service connection 
for a low back disability.  If the benefit 
sought on appeal remains denied, the 
appellant and the appellant's 
representative, if any, should be provided 
with a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

The purpose of the REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence he desires to have considered in connection with his 
current appeal.  No action is required of the veteran until 
he is notified.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).




		
	U. R.  POWELL
	Veterans Law Judge
	Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims. This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal. 38 C.F.R. 
§ 20.1100(b) (2000)



